Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Claims Rejection Under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
The lens assembly (2) frame (22) and a lens (21); wherein an insertion end (24) is arranged on the frame (22) as recited in claim 1 and; 
the a convex ring (521) with a diameter larger than that of the limiting ring (512) and smaller than that of the groove (11) is formed at the bottom of the spring positioning bead (52) abutting against the spring (53); the upper surface of the convex ring (521) abuts against the lower end surface of the limiting ring (512); the diameter of the spring positioning bead (52) above the convex ring (521) is smaller than that of the 
The remaining claim 5 is dependent upon the above rejected base claim and thus inherit the deficiency thereof.		

			         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsai (7,922,320).
Regarding claim 1, Tsai discloses eyeglass with a mountable frame a glasses frame (11), glasses legs (3) connected to two sides of the glasses frame (17), and a 
The difference between the claimed invention and the Tsai reference is a reversal parts of the connection of the glasses frame and the lens assembly.
Claim 1 claiming an insertion end (24) is arranged on the frame (22); the glasses frame (1) is provided with an insertion groove (12) in elastic clamping fit with the insertion end (24); whereas Tsai reference discloses the insertion groove (27) is arranged on the frame (213 and the glasses frame (11) Is provided with an insertion end (143 in elastic clamping fit with the insertion groove (27) (see figures 1-3 and the related disclosure).
It would have been obvious to one having skill in the art at the time the invention was made to make an insertion end is arranged on the frame: the glasses frame is provided with an insertion groove in elastic clamping fit with the insertion end, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
			 
				   Allowable Subject Matter		
	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Applicant’s argument
Applicant's arguments filed 8/15/21 have been fully considered but they are not persuasive.
	The Applicant’s argument filed on 8/15/21 fails to response to the 35 U.S.C. 103(a) rejection as being unpatentable over Tsai (7,922,320) of claim 1, thus the 35 U.S.C. 103(a) rejection as being unpatentable over Tsai (7,922,320) of claim 1 is remained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

11/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872